As filed with the Securities and Exchange Commission on February 8, 2016 Registration No. 333-209159 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 To FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MABVAX THERAPEUTICS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 93-0987903 (State or other jurisdiction (Primary Standard Industrial (I.R.S. Employer of incorporation or organization) Classification Code Number) Identification Number) 11588 Sorrento Valley Road, Suite 20 San Diego, CA 92121 (858) 259-9405 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) J. David Hansen Chief Executive Officer MabVax Therapeutics Holdings, Inc. 11588 Sorrento Valley Road, Suite 20 San Diego, CA 92121 (858) 259-9405 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a copy to: Harvey Kesner, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Fl. New York, NY 10006 (212) 930-9700 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement is declared effective. If any of the securities being registered on this Formare to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box:x If this Formis filed to register additional securities for an offering pursuant to Rule462(b)under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Formis a post-effective amendment filed pursuant to Rule462(c)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Formis a post-effective amendment filed pursuant to Rule462(d)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall filea further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to Section8(a), may determine. EXPLANATORY NOTE This Amendment No. 1 to the Registration Statement on Form S-1 (File No. 333-209159) of MabVax Therapeutics Holdings, Inc. is being filed solely to (i) file Exhibit 5.1 and (ii) amend Item 16 to add Exhibit 10.54 and to file such Exhibit 10.54. Accordingly this Amendment No. 1 consists solely of the facing page, this explanatory note, the signature page, an amended and restated Item 16 and the exhibits filed herewith. This filing does not modify any provision of the Registration Statement except as specifically noted herein. Item 16.Exhibits and Financial Statement Schedules (a) Exhibits. Exhibit No. Description Form Filing Date/Period End Exhibit Number Agreement and Plan of Merger and Reorganization, dated May 12, 2014, between the Company, Tacoma Acquisition Corp., Inc. and MabVax Therapeutics, Inc. 8-K 5/12/2014 Amendment No.1, dated as of June 30, 2014, by and between the Company and MabVax Therapeutics, Inc. 8-K 7/1/2014 Amendment No.2 to the Agreement and Plan of Merger, dated July 7, 2014, by and among the Company, Tacoma Acquisition Corp. and MabVax Therapeutics, Inc. 8-K 7/9/2014 Certificate of Designations, Preferences and Rights of Series C Convertible Preferred Stock 8-K 9/3/2014 Amended and Restated Certificate of Incorporation 8-K 9/9/2014 Certificate of Amendment of Amended and Restated Certificate of Incorporation 8-K 9/9/2014 Amended and Restated Bylaws 8-K 12/14/2007 Certificate of Designations, Preferences and Rights of Series D Convertible Preferred Stock 8-K 3/26/2015 Certificate of Designations, Preferences and Rights of Series E Convertible Preferred Stock 10-K 3/31/2015 Securities Purchase Agreement, dated as of February12, 2014, between MabVax Therapeutics, Inc. and the purchasers set forth on the signature pages thereto including that certain Amendment No. 1 to Securities Purchase Agreement, dated as of May 12, 2014, between MabVax Therapeutics, Inc. and the persons and entities identified on the signature pages thereto 8-K 5/12/2014 Registration Rights Agreement, dated as of February 12, 2014, between MabVax Therapeutics, Inc. and the persons and entities identified on the signature pages thereto 8-K 5/12/2014 Form of Exchange Agreement 8-K 9/3/2014 Form of Waiver Letter 8-K 9/3/2014 Form of Common Stock Certificate S-1 9/29/2014 Form of Waiver Extension Letter 8-K 9/30/2014 Form of Subscription Agreement, dated March 31, 2015, between the Company and the subscribers set forth on the signature pages thereto 10-K 3/31/2015 Form of Common Stock Purchase Warrant 10-K 3/31/2015 Form of Registration Rights Agreement, dated March 31, 2015, between the Company and the persons and entities identified on the signature pages thereto 10-K 3/31/2015 Form of Secured Promissory Note 8-K 1/19/2016 Form of Warrant 8-K 1/19/2016 5.1* Opinion of Sichenzia Ross Friedman Ference LLP, as to the legality of the securities being registered Separation Agreement and Release, dated May12, 2014, between Michael M. Wick and the Company 8-K 5/12/2014 Separation Agreement and Release, dated May12, 2014, between William P. Kaplan and the Company 8-K 5/12/2014 Separation Agreement and Release, dated May12, 2014, between Steven R. Schow and the Company 8-K 5/12/2014 Separation Agreement and Release, dated May12, 2014, between Wendy K. Wee and the Company 8-K 5/12/2014 Michael Wick Resignation Letter, dated July 7, 2014 8-K 7/9/2014 Edward W. Cantrall Resignation Letter, dated July7, 2014 8-K 7/9/2014 Steven R. Goldring Resignation Letter, dated July7, 2014 8-K 7/9/2014 Richard B. Newman Resignation Letter, dated July7, 2014 8-K 7/9/2014 Employment Agreement, dated July 1, 2014, by and between MabVax Therapeutics, Inc. and J.David Hansen 10-Q 8/8/2014 Employment Agreement, dated July 1, 2014, by and between MabVax Therapeutics, Inc. and Gregory P. Hanson 10-Q 8/8/2014 Employment Agreement, dated July 1, 2014, by and between MabVax Therapeutics, Inc. and Wolfgang W. Scholz, Ph.D. 10-Q 8/8/2014 Securities Purchase Agreement, dated July 8, 2014, by and between MabVax Therapeutics, Inc. and certain institutional investors set forth therein 10-Q 8/8/2014 Form of Indemnification Agreement 8-K 9/9/2014 Second Amended and Restated MabVax Therapeutics Holdings, Inc. 2014 Employee, Director and Consultant Equity Incentive Plan 10-K 3/31/2015 Non-Employee Director Compensation Policy 10-Q/A 8/12/2015 Standard Industrial Net Lease, dated as of May23, 2008, by and between MabVax Therapeutics, Inc. and Sorrento Square 10-Q/A 8/12/2015 First Amendment to that Standard Industrial Net Lease, dated May 6, 2010, by and between MabVax Therapeutics, Inc. and Sorrento Square 10-Q/A 8/12/2015 Second Amendment to that Standard Industrial Net Lease, dated August 1, 2012, by and between the Company and Sorrento Square 10-Q/A 8/12/2015 Employment Agreement, dated July21, 2014, 2014, by and between MabVax Therapeutics, Inc. and Paul Maffuid, Ph.D. 10-Q/A 8/12/2015 Development and Manufacturing Services Agreement, dated April 15, 2014, by and between MabVax Therapeutics, Inc. and Gallus BioPharmaceuticals NJ, LLC 10-Q/A 8/12/2015 Exclusive License Agreement for “Polyvalent Conjugate Vaccines for Cancer” (SK#14491), dated as of June30, 2008, by and between MabVax Therapeutics, Inc. and Sloan-Kettering Institute for Cancer Research 10-Q/A 8/12/2015 Research and License Agreement, dated as of April7, 2008, by and between MabVax Therapeutics, Inc. and Sloan-Kettering Institute for Cancer Research 10-Q/A 8/12/2015 Exclusive License to Unimolecular Antibodies, dated October 13, 2011, by and between MabVax Therapeutics, Inc. and Sloan-Kettering Institute for Cancer Research 10-Q/A 8/12/2015 Option Agreement, dated August 29, 2014, by and between MabVax Therapeutics, Inc. and Juno Therapeutics, Inc. 10-Q/A 8/12/2015 SBIR Contract from National Cancer Institute 10-Q/A 8/12/2015 Form of Exchange Agreement (Series A-1 Preferred Stock and Series A-1 Warrants). 8-K 3/26/2015 Form of Exchange Agreement (Series B Preferred Stock and Series B Warrants). 8-K 3/26/2015 2008 Equity Incentive Plan 10-K 3/31/2015 Form of Option Agreement, 2008 Equity Incentive Plan 10-K 3/31/2015 Form of Lockup Agreement dated as of April 3, 2015 8-K 4/6/2015 Consulting Agreement withThe Del Mar Consulting Group, Inc. and Alex Partners, LLC dated as of April 5, 2015 8-K 4/6/2015 Form of Escrow Deposit Agreement dated as of April 14, 2015 8-K 4/15/2015 Form of Amendment Agreement to Registration Rights Agreement 8-K 6/10/2015 Amendment to Escrow Deposit Agreement dated June 22, 2015 8-K 6/24/2015 Letter Agreement dated June 30, 2015 between MabVax Therapeutics, Inc. and OPKO Health, Inc. 8-K 7/1/205 Form of Proposed Lease Agreement with AGP Sorrento Business Complex, L.P S-1 8/25/2015 Form of Amendment Agreement No. 2 to Registration Right s Agreement 8-K 8/4/2015 Non-Employee Director Compensation Policy 10-Q/A 8/12/2015 Standard Industrial Net Lease, dated as of May23, 2008, by and between MabVax Therapeutics, Inc. and Sorrento Square 10-Q/A 8/12/2015 First Amendment to that Standard Industrial Net Lease, dated May 6, 2010, by and between MabVax Therapeutics, Inc. and Sorrento Square 10-Q/A 8/12/2015 Second Amendment to that Standard Industrial Net Lease, dated August 1, 2012, by and between the Company and Sorrento Square 10-Q/A 8/12/2015 Employment Agreement, dated July21, 2014, by and between MabVax Therapeutics, Inc. and Paul Maffuid, Ph.D. 10-Q/A 8/12/2015 Development and Manufacturing Services Agreement, dated April 15, 2014, by and between MabVax Therapeutics, Inc. and Gallus BioPharmaceuticals NJ, LLC 10-Q/A 8/12/2015 Exclusive License Agreement for “Polyvalent Conjugate Vaccines for Cancer” (SK#14491), dated as of June30, 2008, by and between MabVax Therapeutics, Inc. and Sloan-Kettering Institute for Cancer Research 10-Q/A 8/12/2015 Research and License Agreement, dated as of April7, 2008, by and between MabVax Therapeutics, Inc. and Sloan-Kettering Institute for Cancer Research 10-Q/A 8/12/2015 Exclusive License to Unimolecular Antibodies, dated October 13, 2011, by and between MabVax Therapeutics, Inc. and Sloan-Kettering Institute for Cancer Research 10-Q/A 8/12/2015 Option Agreement, dated August 29, 2014, by and between MabVax Therapeutics, Inc. and Juno Therapeutics, Inc. 10-Q/A 8/12/2015 SBIR Contract from National Cancer Institute 10-Q/A 8/12/2015 Lease by and between AGP Sorrento Business Complex, L.P., and MabVax Therapeutics Holdings, Inc., dated as of September 2, 2015 8-K 9/3/2015 Form of Amendment Agreement No.3 to Registration Rights Agreement 8-K 10/13/2015 Loan and Security Agreement dated as of January 15, 2016 8-K 1/19/2016 10.54* Form of Amendment Agreement Statement of per share earnings S-1 9/29/2014 Subsidiaries of the Registrant S-1 9/29/2014 23.1** Consent of Independent Registered Public Accounting Firm 23.2* Consent of Sichenzia Ross Friedman Ference LLP. (included as part of Exhibit 5.1) 24.1** Power of Attorney(included on signature page of this Form S-1) * Filed herewith. ** Previously Filed Unless otherwise indicated, the above referenced exhibits are all incorporated by referenced herein from the original form on which such exhibit was originally filed. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on this Form S-1/A and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of San Diego, State of California on the 8thday of February 2016. MABVAX THERAPEUTICS HOLDINGS, INC. By: /s/ J. David Hansen J. David Hansen President and Chief Executive Officer (Principal executive officer) By: /s/ Gregory P. Hanson Gregory P. Hanson Chief Financial Officer (Principal financial and accounting officer) Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ J. David Hansen Chairman of the Board, President and Chief Executive Officer (Principal executive officer) February 8, 2016 J. David Hansen /s/ Gregory P. Hanson Chief Financial Officer (Principal financial and accounting officer) February 8, 2016 Gregory P. Hanson /s/ * Director February 8, 2016 Kenneth M. Cohen /s/ * Director February 8, 2016 Robert E. Hoffman /s/ * Director February 8, 2016 Philip O. Livingston, M.D. /s/ * Director February 8, 2016 Paul V. Maier /s/ * Director February 8, 2016 Jeffrey V. Ravetch, M.D., Ph.D. /s/ * Director February 8, 2016 Thomas Varvaro *By:/s/ Gregory P. Hanson Gregory P. Hanson AS: Attorney-in-Fact
